PER CURIAM.
These legal malpractice actions have been consolidated for appeal on an issue relating to the running of the statute of limitations in such actions. We approve the holding in Lane v. Peat, Marwick, Mitchell & Co., 540 So.2d 922 (Fla. 3d DCA 1989), and affirm the order appealed.
Appellant, Gregory A. Wilkerson, filed a legal malpractice action against Gerald B. Sternstein and his law firm. In the 1988 lawsuit Wilkerson alleged that he had suffered damages as a result of negligent tax advice rendered by Sternstein in 1982. Sternstein raised the affirmative defense that the action was barred by the two year professional malpractice statute of limitations. Wilkerson then filed a malpractice action against Gerald Hart, who had provided legal representation to Wilkerson in the tax matter from 1982 through 1987, alleging that Hart had negligently failed to advise him of the existence of his cause, of action against Sternstein until after the limitations period had run. Hart moved for summary judgment asserting that the limitations period had not run when the lawsuit was filed against Sternstein. This appeal is from the trial court’s order granting Hart’s motion and entering summary judgment in his favor.
The trial court’s order is in accordance with the rationale and holding in Lane, which we approve and follow. Wilkerson contends that Lane conflicts with our opinion in Kellermeyer v. Miller, 427 So.2d 343 (Fla. 1st DCA 1983), but we find the cases to be clearly distinguishable. Accordingly, the order appealed from is affirmed.
SMITH, MINER and ALLEN, JJ., concur.